State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      D-45-15
_______________________________

In the Matter of JOHN J.
   RADSHAW III, an Attorney.
                                            MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration
No. 2950335)
_______________________________


Calendar Date:   June 15, 2015

Before:   Garry, J.P., Rose, Lynch and Devine, JJ.

                             __________

      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for Committee on
Professional Standards.
                           __________

Per Curiam.

      John J. Radshaw III was admitted to practice by this Court
in 1999. He maintains an office for the practice of law in
Connecticut, where he was admitted in 1998.

      By order entered March 29, 2012, this Court previously
censured Radshaw after he was disciplined by the Connecticut
Superior Court, Judicial District of New Haven with a six-month
stayed suspension with conditions for failing to keep a client
reasonably informed regarding the status of a matter.
Subsequently, by order dated February 10, 2014, the Connecticut
Superior Court, Judicial District of New Haven, among other
things, publicly reprimanded Radshaw upon his execution of a
stipulation of discipline upon consent. Radshaw had admitted to
a violation of two Rules of Professional Conduct and one rule of
the Connecticut Practice Book by failing to answer the underlying
grievance complaint and by preparing and submitting a false
interrogatory acknowledgment in a personal family matter.
Radshaw failed to file a copy of the order of the Connecticut
Superior Court with this Court, as required by Rules of the
                              -2-                D-45-15

Appellate Division, Third Department (22 NYCRR) § 806.19 (b).

      The Committee on Professional Standards now moves for an
order imposing discipline upon Radshaw pursuant to the rules of
this Court (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19
[a], [c]). Radshaw has not replied or responded to that motion.

      Upon consideration of all the facts and circumstances,
including the discipline imposed in Connecticut and the prior
discipline imposed upon Radshaw by this Court, we grant the
Committee's motion. Further, we conclude that, under the
circumstances presented and in the interest of justice, Radshaw
should be suspended from the practice of law for a period of 90
days (see Matter of Cooper, 124 AD3d 1203, 1204 [2015]; Matter of
Kain, 64 AD3d 992, 992-993 [2009]; see generally Matter of
Marshall, 67 AD3d 1122, 1123 [2009]).

     Garry, J.P., Rose, Lynch and Devine, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that John J. Radshaw III is suspended from the
practice of law for a period of 90 days, effective immediately,
and until further order of this Court; and it is further

      ORDERED that, for the period of suspension, John J. Radshaw
III is commanded to continue to desist and refrain from the
practice of law in any form, either as principal or as agent,
clerk or employee of another; and Radshaw is forbidden to appear
as an attorney or counselor-at-law before any court, judge,
justice, board, commission or other public authority, or to give
to another an opinion as to the law or its application, or any
advice in relation thereto; and it is further
                              -3-                  D-45-15

      ORDERED that John J. Radshaw III shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of the App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court